DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/21/2021 for application number 17/006,292. 
Claims 1-20 are pending.  Claims 1, 8 and 15 are independent claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicants’ arguments to independent claims 1, 8 and 15 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15, and their dependent claims has changed. However, Examiner asserts that the newly added feature was taught by newly found prior art. See the rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (USPGPUB 2018/0104573; hereinafter Jeffery) in view of Geisner et al. (USPGPUB 2011/0246329; hereinafter Geisner).

As to independent claim 1, Jeffery discloses a virtual item adjustment method, performed at a computing device having one or more processors, a touchscreen and memory storing a plurality of computer programs to be executed by the one or more processors [Para 0060 - FIG. 1(a) illustrates an exemplary mobile device 325 suitable for embodiments of the invention, which is an Apple iPhone 7 & 7+. The control device 300 includes a display 308, sensors 100, a communication interface 301, a processor 303, a memory 305, and a power supply 307. The communication interface 301 connects various input sensors 100 including a touch sensor 102 integrated into the display 308], the method comprising:
displaying a virtual object presenting interface within a game interface on the touchscreen [Para 0017 - for a sports game, a control device with a touch screen and motion sensors is held in one hand with the screen facing the user. Preferably, thumb motion of the hand holding the control device on the touch screen sensor of the control device is the input to control the motion and animations of an avatar, wherein the avatar motion is displayed on the control device touch screen], the virtual object presenting interface comprising a first virtual object and a second virtual object, the first virtual object and the second virtual object being two virtual objects respectively controlled by a first user account and a second user account, different from the first user account [Para 0087 - FIG. 9 illustrates an exemplary embodiment with two users 010 playing a one-on-one basketball game. In the illustrated embodiment, User 1 is playing defense whereas User 2 is playing offense.  In an embodiment User 2's control method is as described previously. User 1 may use a similar control methodology wherein motion of the avatar 015 is via touch control and blocking is via the gesture 075 – As shown in Fig. 9, Examiner notes that avatar 015 is a virtual object, where a shooting avatar 015 is controlled by user 2, and a defensive avatar 015 is controlled by user 1];
Jeffery does not appear to teach:
receiving a slide operation signal on the touchscreen from the first user account, the slide operation signal having a start position on the second virtual object controlled by the 
adjusting a virtual item of the first virtual object according to a virtual item of the second virtual object.
However, Geisner teaches in the same field of endeavor:
receiving a slide operation signal on the touchscreen from the first user account, the slide operation signal having a start position on the second virtual object controlled by the second user account, and an end position on the first virtual object controlled by the first user account [Para 0111- If the user is presented a selection of virtual articles comprising clotting and an on-screen representation of themselves, article manipulation actions may comprise actions such as selecting clothes, putting on clothes, taking off clothes, adjusting clothes, changing backgrounds, changing accessories, moving room elements within a scene, placing items within a scene, placing the on-screen representation with a variety of backgrounds in particular clothing, and the like; Fig. 16, Para 0169 - gaming service 1604 may maintain user account information 1675 including financial payment information to allow users to purchase items directly from the gaming service or where the service 1604 acts as an intermediary between the user and vendors 1602; Fig. 18, Para 0172 - actions of user A at 1810 are applied to the User B model and sent to computing environment 12B to be applied to the on-screen representation of the user B model at 1820. However, in alternative embodiments, gestures of user A can likewise be applied to user B; Para 0175 - Gestures do not have to be drag and drop. They could be more organic to what the user is doing, such as, for example, putting on clothes, or remove clothes. Virtual objects are not limited to clothes that include make-up and other objects – Geisner teaches that a gesture to selecting clothes and putting it on and move items from point A to point B.  Geisner provides examples of different user accounts exchanging clothing items – between a vendor and a user and between two users]; and
adjusting a virtual item of the first virtual object according to a virtual item of the second virtual object [Para 0174 - In this manner the respective users can alter each other's interfaces, models, rendered scene or any element of the on-screen display].
It would have been obvious to one of ordinary skill in art, having the teachings of Jeffery and Geisner at the time of filing, to modify a control device with a touch screen and motion sensors to control the motion and animations of an avatar taught by Jeffery to include the concept of a motion based interactive shopping environment taught by Geisner to improve shopping experience overcoming not being aware of how a particular article will work for a user [Geisner, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of a motion based interactive shopping environment taught by Geisner to improve shopping experience overcoming not being aware of how a particular article will work for a user [Geisner, Para 0001].

As to dependent claim 2, Jeffery and Geisner teach the method according to claim 1. 
Geisner further teaches: wherein the adjusting a virtual item of the first virtual object according to a virtual item of the second virtual object comprises:
adjusting the virtual item of the first virtual object to render an adjusted virtual item of the first virtual object the same as the virtual item of the second virtual object [Para 0111 - If the user is presented a selection of virtual articles comprising clotting and an on-screen representation of themselves, article manipulation actions may comprise actions such as selecting clothes, putting on clothes, taking off clothes, adjusting clothes, changing backgrounds, changing accessories, moving room elements within a scene, placing items within a scene, placing the on-screen representation with a variety of backgrounds in particular clothing, and the like.].

As to dependent claim 3, Jeffery and Geisner teach the method according to claim 2. 
Geisner further teaches: wherein the method further comprises:
after receiving the slide operation signal on the touchscreen,
displaying an item purchase interface on the touchscreen when a first user account corresponding to the first virtual object does not possess the virtual item of the second virtual object;
acquiring a purchase instruction inputted in the item purchase interface;
purchasing the virtual item of the second virtual object according to the purchase instruction; and
performing, after the purchase succeeds, the operation of adjusting the virtual item of the first virtual object to render an adjusted virtual item of the first virtual object the same as the virtual item of the second virtual object. [Para 0169 - gaming service 1604 may maintain user account information 1675 including financial payment information to allow users to purchase items directly from the gaming service or where the service 1604 acts as an intermediary between the user and vendors 1602].

As to dependent claim 5, Jeffery and Geisner teach the method according to claim 1. 
Geisner further teaches: wherein the adjusting a virtual item of the first virtual object according to a virtual item of the second virtual object comprises:
exchanging the virtual item of the first virtual object and the virtual item of the second virtual object [Para 0111 - If the user is presented a selection of virtual articles comprising clotting and an on-screen representation of themselves, article manipulation actions may comprise actions such as selecting clothes, putting on clothes, taking off clothes, adjusting clothes, changing backgrounds, changing accessories, moving room elements within a scene, placing items within a scene, placing the on-screen representation with a variety of backgrounds in particular clothing, and the like.].

As to dependent claim 7, Jeffery and Geisner teach the method according to claim 1. 
Geisner further teaches: wherein the virtual item comprises at least one of the following: virtual clothing, virtual equipment, a character skin, and a virtual pet [Para 0111 - If the user is presented a selection of virtual articles comprising clotting and an on-screen representation of themselves, article manipulation actions may comprise actions such as selecting clothes, putting on clothes, taking off clothes, adjusting clothes, changing backgrounds, changing accessories, moving room elements within a scene, placing items within a scene, placing the on-screen representation with a variety of backgrounds in particular clothing, and the like.].

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same ground. 

As to dependent claims 9 and 16, the claims are substantially similar to claim 2 and are rejected on the same ground. 

As to dependent claims 10 and 17, the claims are substantially similar to claim 3 and are rejected on the same ground.

As to dependent claims 12 and 18, the claims are substantially similar to claim 5 and are rejected on the same ground.

As to dependent claims 14 and 20, the claims are substantially similar to claim 7 and are rejected on the same ground.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery in view of Geisner, further in view of Hamilton II et al. (USPGPUB 2011/0010270; hereinafter Hamilton).

As to dependent claim 6, Jeffery and Geisner teach the method according to claim 5. 
Jeffery and Geisner do not appear to teach: wherein the method further comprises:
after receiving the slide operation signal on the touchscreen, 

acquiring a demanding instruction inputted in the item demanding interface;
transmitting a demanding request to a second user account corresponding to the second virtual object according to the demanding instruction, the demanding request being used for requesting the second user account to donate the virtual item of the second virtual object to the first user account; and
performing, after the demand succeeds, the operation of adjusting the virtual item of the first virtual object to render an adjusted virtual item of the first virtual object the same as the virtual item of the second virtual object.
However, Hamilton teaches in the same field of endeavor: wherein the method further comprises:
after receiving the slide operation signal on the touchscreen, 
displaying an item demanding interface on the touchscreen when a first user account corresponding to the first virtual object does not possess the virtual item of the second virtual object;
acquiring a demanding instruction inputted in the item demanding interface;
transmitting a demanding request to a second user account corresponding to the second virtual object according to the demanding instruction, the demanding request being used for requesting the second user account to donate the virtual item of the second virtual object to the first user account [Para 0046 - a virtual wish list device sends a notification message of an entry on a wish list to an avatar's friend… The virtual wish list device could place the message directly into a second avatar's inventory. Further, the virtual wish list device provides access to user accounts, including company accounts for companies that want to access details about wish list items. Further, the virtual wish list may determine other avatars that own clones of the desired item and provide those avatars with information about the item]; and
performing, after the demand succeeds, the operation of adjusting the virtual item of the first virtual object to render an adjusted virtual item of the first virtual object the same as the virtual item of the second virtual object [Para 0047 - if the purchasing avatar purchases an item based on a desiring avatar's wish list request, the wish list item has details pertaining to the desiring avatar. Hence, the virtual wish list device presents a "transfer" operation, which the purchasing avatar may select. The virtual wish list device processes the transfer operation to transfer the item from the purchasing avatar's inventory to the desiring avatar's inventory].
It would have been obvious to one of ordinary skill in art, having the teachings of Jeffery, Geisner and Hamilton at the time of filing, to modify a control device with a touch screen and motion sensors to control the motion and animations of an avatar taught by Jeffery and a motion based interactive shopping environment taught by Geisner to include the concept of controlling virtual universe wish lists taught by Hamilton to greatly benefit from devices that would assist the VU avatars to track their desires for items and services without having to leave the VU [Hamilton, Para 0016].
[Hamilton, Para 0016].

As to dependent claim 11, the claim is substantially similar to claim 4 and is rejected on the same ground.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery in view of Geisner, further in view of Christensen et al. (USPGPUB 2009/0318234; hereinafter Christensen).

As to dependent claim 6, Jeffery and Geisner teach the method according to claim 5. 
Jeffery and Geisner do not appear to teach: wherein the method further comprises:
after receiving the slide operation signal on the touchscreen,
transmitting an item exchange request to a second user account corresponding to the second virtual object, the item exchange request being used for requesting an exchange between the virtual item of the first virtual object and the virtual item of the second virtual object; and
performing the operation of exchanging the virtual item of the first virtual object and the virtual item of the second virtual object in a case that an exchange-agreed response fed back by the second user account is received.

after receiving the slide operation signal on the touchscreen,
transmitting an item exchange request to a second user account corresponding to the second virtual object, the item exchange request being used for requesting an exchange between the virtual item of the first virtual object and the virtual item of the second virtual object; and
performing the operation of exchanging the virtual item of the first virtual object and the virtual item of the second virtual object in a case that an exchange-agreed response fed back by the second user account is received [Para 0006 - Interactions between virtual pets, and accordingly between the users controlling those virtual pets, are also possible in the virtual world. For example, two virtual pets could engage each other in a trade to exchange virtual items. During such trades, the user of one virtual pet selects one virtual item from the inventory of that virtual pet, and proposes offering the selected virtual item to the user of the second virtual pet. It is left up to the discretion of the second user to select a virtual item from the virtual pet controlled by the second user to be offered in exchange for the virtual item offered by the first user].
It would have been obvious to one of ordinary skill in art, having the teachings of Jeffery, Geisner and Christensen at the time of filing, to modify a control device with a touch screen and motion sensors to control the motion and animations of an avatar taught by Jeffery and a motion based interactive shopping environment taught by Geisner to include the concept of conducting a trade of virtual items in a virtual world taught by Christensen to improve [Christensen, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of conducting a trade of virtual items in a virtual world taught by Christensen to improve method of conducting a trade of virtual items in a virtual environment [Christensen, Para 0007].

As to dependent claims 13 and 19, the claims are substantially similar to claim 6 and are rejected on the same ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gadre et al. (USPGUPUB 2015/0379623) – teaches a method for providing digital avatars in online marketplace.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.